Title: John Adams to Abigail Adams, 2 December 1794
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Phila. Decr. 2. 1794
          
          I have recd your favour of Nov. 23.— Mr Cooper The Friend of our Diplomatic at the Hague, I hear was very active in the Election of Mr Ames.— I wish that both Parties and all Parties may be convinced that Some Qualification of Voters is necessary; but if Negroes & Sailors and Tapsters all unqualified by Law as Oliver Cromwell used to call them are to vote for one why not for another.?
          You have by this time the lively Address of the senate and the lively Reply to it— You will soon have the dull Address of the House and the cold Reply to it.
          If Fame Says true Clinton cares little for Popularity: for The Miser has made himself immensely rich, and all his Friends and Tools besides.
          Mr Cranch is again here— he has Spent one Evening with me and taken one Breakfast.— He is busy with Mr Greenleaf, but in very good health.
          The Mania of Magnificence, is as bad as that of Avarice. King Hooper and Coll Lee, were all their Lives in Such a Rivalry as Mrs Morris & Mr Bingham. Heaven preserve me from Such a Judgment. Industry, Frugality, Moderation, and Resignation are the only Qualities which can render human Life happy.
          To be first is the Charm as you say. But no more than one can be first—are all the rest to be miserable?
          Your Annals of Husbandry continue to delight me. Pray have the yards and Styes all filled with Seaweed. There are 2 or 3 Loads of Manure at the sheep barn which ought to be carted up the Hill.— Joys Manure must be sledded in Winter over the Meadows to our Corn field in the old Plain. The Manure made in the Stable and Barn at home, must be carted or sledded up the Hill before Spring.— If Seaweed can be obtained, it is my design to cover the Mowing Ground opposite Eb. Pennimans as well as the Meadow by Cleverlys. I dont wish to lay out more Work than our People can do but I only mention these Things to you that they may be kept in mind.
          Brisler will send you Flour as soon as any Vessell Sails for Boston.
          Mr Ceracchi has sent here a Present for you—a Medallion in

Marble of my Head—as grave, as Sad, as anxious as Severe, as the marble is hard, and the work fine. I inclose you his Card
          Adieu
          
            J. A
          
        